DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a system for managing phone-based text communication, classified in H04L 51/36.
II. Claims 7-12, drawn to a method for managing phone-based text communication including the steps of opting in/out options, classified in H04W 4/14.
III. Claims 13-20, drawn to another system for managing phone-based text communication including the steps of determining a degree of risk associated with the text communication, classified in H04L 51/12.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as training a machine learning model, and generating the model output.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jeremy Carney (Reg. No. 75,717) on November 7, 2022 a provisional election was made without traverse to prosecute the invention of III, claims 13-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on September 27, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (hereinafter “Jin”, US 2015/0319586) in view of Jackson et al. (hereinafter “Jackson”, US 2014/0179360).
Regarding claims 13, Jin discloses a system comprising computer-readable memory and one or more computer processors programmed by executable instructions in the computer-readable memory to at least: 
receive, via a phone network (i.e., a network as shown in Fig. 1), a phone-based text communication (i.e., SMS messages sent by senders to grey numbers as described in paragraph 0016, and Abstract), wherein the phone-based text communication is associated with a source phone number (i.e., senders who send SMS messages as described in paragraph 0016), wherein the phone-based text communication is addressed to a recipient phone number (i.e., grey numbers are the recipient of the SMS message sent by the senders as described in paragraph 0016), and wherein the phone-based text communication comprises a payload of text content (i.e., spam SMS messages as described in paragraph 0016, and Abstract); 
determine a degree of risk associated with the text communication based at least partly on an analysis of the recipient phone number, and the source phone number using a machine learning model (i.e., identifying spammers based on the analysis of the number of messages sent by the senders sent to the grey numbers using statistical classification algorithms as described in paragraphs 0031-0035).
Jin, however, does not expressly disclose:
determine a degree of risk associated with the text communication based at least partly on an analysis of the text content; and 
determine, based on the degree of risk satisfying a criterion, not to send the phone-based text communication to the recipient phone number.  
In a similar endeavor, Jackson discloses short message service validation engine.  Jackson also discloses: 
determine a degree of risk associated with the text communication based at least partly on an analysis of the text content (i.e., determining the content of the SMS as described in paragraph 0071); and 
determine, based on the degree of risk satisfying a criterion, not to send the phone-based text communication to the recipient phone number (i.e., the SMS is flagged and it is not sent to the intended recipient as described in paragraph 0071).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to prevent cybercriminals using SMS messages to deliver phishing links and/or mobile malware. 

Regarding claim 14, Jin, and Jackson disclose all limitations recited within claims as described above.  Jin also discloses wherein the degree of risk represents a probability that the phone-based text communication is fraudulent or malicious (i.e., malicious as described in paragraphs 0016, and 0034-0035). 


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Jackson, and further in view of Lawrence et al. (hereinafter “Lawrence”, US 2019/0147403).
Regarding claim 15, Jin and Jackson disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Lawrence discloses systems and methods for a message compliance service.  Lawrence also discloses wherein the degree of risk represents a probability that sending the phone-based text communication to the recipient phone number violates an opt-out recipient action (i.e., determining whether the send a text message based on the user’s option as described in paragraph 0042-0045, and 0068, and abstract).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to deliver the messages based on the rules and prevent violations of the regulations and/or business rules. 


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Jackson, and further in view of Skudlark et al. (hereinafter “Skudlark”, US 9,942,182).
Regarding claim 16, Jin and Jackson disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Skudlark discloses a system, and method for cloud based IP mobile messaging spam detection and defense.  Skudlark also discloses wherein the degree of risk represents a probability that an opt-out recipient action will occur based on the phone-based text communication (i.e., identifying of the potentially unwanted message, and requesting a confirmation from the user that the SMS message is an unwanted message as described in claim 1).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to prevent sending unwanted messages to the users. 


Claim(s) 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Jackson, and further in view of Chestnut et al. (hereinafter “Chestnut”, US 2014/0379819).
Regarding claim 17, Jin and Jackson disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Chestnut discloses methods and systems for providing information relating to an event.  Chestnut also discloses wherein the one or more processors are further programmed by the executable instructions to at least provide an application programming interface ("API") to a phone carrier service (i.e., the service provider 12 connected with the communications network, and participants 44a-44c as shown in Fig. 1c), wherein the API comprises a function by which the phone carrier service submits recipient action data regarding a second phone-based text communication sent to a recipient computing device (i.e., the participant opts- into the test message services as described in paragraphs 0134, and 0230-0233).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to the event organizer to communicate with participants in a timely and an efficient manner. 

Regarding claim 19, Jin and Jackson disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Chestnut discloses methods and systems for providing information relating to an event.  Chestnut also discloses wherein the one or more processors are further programmed by the executable instructions to at least provide an application programming interface ("API") to a text communication originating entity (i.e., the service provider 12), wherein the API comprises a function by which the text communication originating entity submits recipient action data regarding a second phone-based text communication sent to a recipient computing device (i.e., the participants include submission of the respective communication number to a service provider implementing the service for the event organizer as described in paragraph 0043, and the service provider notifies the event organizer 12 of the received responses from the participants as described in paragraphs 0145-0148).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to the event organizer to communicate with participants in a timely and an efficient manner. 


Claim(s) 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Jackson, in view of Chestnut, and further in view of Murynets et al. (hereinafter “Murynets”, US 2014/0004892).
Regarding claim 18, Jin, Jackson, and Chestnut disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Murynets discloses short message service spam data analysis and detection.  Murynets also discloses wherein the one or more processors are further programmed by the executable instructions to at least train the machine learning model based at least partly on the recipient action data regarding the second phone-based text communication (i.e., training data is used to configure the SMS spam detection as described in paragraph 0044, and based on response ratio as described in paragraph 0015).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to effectively detect spam messages. 

Regarding claim 20, Jin, Jackson, and Chestnut disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Murynets discloses short message service spam data analysis and detection.  Murynets also discloses wherein the one or more processors are further programmed by the executable instructions to at least train the machine learning model based at least partly on the recipient action data regarding the second phone-based text communication (i.e., training data is used to configure the SMS spam detection as described in paragraph 0044, and based on response ratio as described in paragraph 0015).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to effectively detect spam messages. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644